Citation Nr: 0900133	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  96-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder, claimed as bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to February 
1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Board notes that a number of issues 
originally appealed by the veteran were withdrawn by him at a 
January 1997 personal hearing before an RO hearing officer 
and are not before the Board for adjudication.  

The Board first considered this appeal in February 1998, 
determined that additional development was required, and 
remanded the matter to the RO.  The RO performed the 
requested development and granted the issue of entitlement to 
service connection for hypertension.  As such, that issue is 
no longer before the Board for appellate review.  

The Board again remanded the case in November 2004 for 
additional procedural and evidentiary development.  After 
that development was completed, the RO granted service 
connection for lumbosacral arthritis (claimed as low back 
pain) and for cervical spine strain with mild disk space 
narrowing at C5-6, both effective from May 15, 1995.  The 
record does not reflect that the veteran has disagreed with 
either the effective date or the rating that was assigned for 
either disability; therefore, no appeal as to either of those 
issues remains for appellate consideration.  The rating 
decision in May 2007 also increased the rating for keratosis 
to 50 percent, effective from May 15, 1995, and to 60 
percent, effective from August 30, 2002.  

In April 2008, the Board issued a decision that denied 
several of the veteran's claims.  One issue, then before the 
Board was whether new and material evidence had been 
presented to reopen his claim for service connection for a 
bilateral shoulder disorder.  The Board reopened the 
veteran's claim and remanded that one remaining issue to 
obtain a medical opinion concerning the nexus between his 
current shoulder disorder and service.  The requested 
development of the record has been completed and the case is 
now ready for final appellate consideration.  


FINDING OF FACT

The greater weight of the medical evidence shows that the 
veteran's current bilateral shoulder disorder is related to 
the bilateral shoulder complaints and manifestations that 
were noted during service.  


CONCLUSION OF LAW

The criteria are met for service connection for a bilateral 
shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence that was of record when the Board denied service 
connection for residuals of bursitis or rotator cuff syndrome 
of each shoulder in 1992 showed that the veteran was seen in 
1971 with periodic complaints of shoulder pain, mostly in the 
right shoulder, clinically reported as periarthritis, rotator 
cuff syndrome, bursitis and tendinitis.  On VA examination in 
May 1991, the veteran's shoulders were noted to be normal.  
The Board found that there was no currently demonstrated 
permanent chronic residuals of injury to either shoulder and 
considered any such in-service injuries as having been acute 
and transitory.  

The veteran complained to a VA compensation examiner in July 
1995 that he had tenderness in both shoulders that would come 
and go and that was aggravated by activities.  On 
examination, there was full, pain-free motion of both 
shoulders, no pain with palpation of the subacromial spaces 
or the infraspinatus or supraspinatus tendons, and no atrophy 
of either shoulder girdle.  The veteran did report pain with 
palpation of the coracoid process, however.  The examiner 
diagnosed recurrent tendinitis of both shoulders, by history.  

Subsequent private treatment records show that the veteran 
underwent an arthroscopic subacromial decompression of his 
left shoulder in March 2000, and continued to have symptoms 
thereafter.  An MRI had shown degenerative changes of the 
left acromioclavicular joint and partial thickness tearing of 
the supraspinatus tendon.  

Pursuant to the Board's April 2008 remand, another VA 
compensation examination was conducted in July 2008.  That 
examiner noted the veteran's report of a long history of 
intermittent bilateral shoulder pain while in service, with 
multiple treatments, including cortisone injections, physical 
therapy, and Motrin.  The examiner also stated that the 
veteran had undergone surgery on his left shoulder in March 
2000, and that he had most recently also undergone surgery on 
his right shoulder in June 2008.  It was noted that the 
veteran's left shoulder was now essentially pain-free, but he 
still had right shoulder pain at night and with 
over-activity.  The examiner was requested to provide an 
opinion as to whether it is at least as likely as not that 
any current shoulder disorder is related to the complaints 
and manifestations noted during service.  

The opinion provided by the examiner is somewhat confusing.  
Initially, she wrote, in its entirety, "MEDICAL OPINION:  is 
less likely as not (less than 50/50 probability) caused by or 
a result of".  Then, under the heading "RATIONALE FOR 
OPINION" she wrote, "The veteran was evaluated and treated 
for bilateral shoulder pain while in service.  His current 
bilateral shoulder condition is at least as likely as not 
related to his in service [sic] shoulder condition."  

While it might appear that the VA examiner provided two 
conflicting statements regarding the relationship between the 
veteran's current bilateral shoulder condition and service, 
considering the examiner's complete report and, in 
particular, the "rationale statement," the Board finds that 
the initial "opinion" - which is not even a complete 
sentence - was likely a "typographical error" and was not 
intended to be the examiner's expression of her opinion.  The 
latter statement, on the other hand, provides some reasoning 
for a completely-formulated opinion to the effect that the 
veteran's current bilateral shoulder condition is at least as 
likely as not related to the condition that was described and 
treated during service.  

Affording the veteran the benefit of the doubt, therefore, 
the Board concludes that the criteria have been met for 
service connection for the veteran's current bilateral 
shoulder disorder, which was diagnosed by the examiner in 
July 2008 as bilateral shoulder degenerative joint disease.  

II.  Duties to notify and to assist

The law requires VA to provide a claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The law also requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  The record shows that VA has 
complied with all of the legal requirements.  However, in 
light of the favorable action taken herein, a detailed 
recitation of that compliance is not needed.  The veteran is 
not prejudiced by this action.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a bilateral shoulder disorder, claimed 
as bursitis, is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


